      Case 1:20-cv-05593-RA-GWG Document 151 Filed 06/29/21 Page 1 of 1



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Kathleen M. McKenna
June 29, 2021                                                                                                      Member of the Firm
                                                                                                                   d +1.212.969.3130
                                                                                                                   f 212.969.2900
                                                                                                                   kmckenna@proskauer.com
                                                                                                                   www.proskauer.com
VIA ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re:     Jennifer Eckhart v. Fox News Network, LLC and Ed Henry, Civil Case No. 1:20-cv-
        05593 (RA) (GWG)

Dear Judge Abrams,

Pursuant to the Court’s Order dated June 25, 2021 (Dkt. 150), counsel for defendant Fox News
Network, LLC, counsel for Plaintiff Jennifer Eckhart, and counsel for defendant Ed Henry write
jointly to propose alternate dates for arguments in the above-captioned matter.

Counsel have conferred and the parties are available for oral arguments on Tuesday, July 20,
2021 or Wednesday, July 21, 2021. These alternate proposed dates are during the week
identified by the Court. (Dkt. 150.) Counsel are available to appear in person.


Respectfully submitted,
/s/ Kathleen M. McKenna

Kathleen M. McKenna, Esq.
Attorneys for Fox News Network, LLC


cc: All counsel of record (via ECF)




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
